Citation Nr: 1713508	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-00 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ankylosing spondylitis, to include as secondary to service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017, and a copy of the hearing transcript is of record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The Veteran's ankylosing spondylosis is caused by his service connected ulcerative colitis.


CONCLUSION OF LAW

Ankylosing spondylosis is proximately due to service-connected disease.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has a low back disability, claimed as ankylosing spondylosis, that is due to his service connected ulcerative colitis.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection is also warranted for disability proximately due to service connected disease or injury.  38 C.F.R. § 3.310(a).
 
Service connection for ulcerative colitis was granted in May 1981, effective March 1981.  The Veteran has asserted that low back symptoms began in the mid-1990s, and that he first sought treatment for low back pain in the mid-2000s. See, e.g., March 2017 Board Hearing Transcript, pp. 5-7.

A June 2010 private x-ray of the lumbar spine revealed the following: generalized osteopenia, hypertropic marginal osteophyte present at the level of L3-L4 and L1-L2, calcification of anterior spinal ligament at T12-L1 and L2-L3 suggestive of inflammatory process, anterior osteophytes present at L1, L2, and L3 suggestive of lumbar spondylosis, degeneration of disc affecting L5-S1 with slight spondylolisthesis affecting L5-S1, and fluffy sclerosis affecting the facet joints at all the levels suggestive of inflammatory process. The examiner's impression was symmetrical sacroiliitis suggestive of ankylosing spondylitis "or it could be due to inflammatory bowel disease."

A January 2012 letter from the Veteran's treating rheumatologist indicated that the Veteran had a long history of ulcerative colitis. He also had a history of pain in multiple joints. After comprehensive history, physical examination, review of x-rays and laboratory data, the examiner opined that the Veteran had ankylosing spondylitis or spondyloarthropathy, which is associated with peripheral inflammatory arthritis, nodular episcleritis, and ulcerative colitis.

Also in January 2012, a separate physician provided a letter which noted that the Veteran has had severe universal ulcerative colitis as well as severe back pain due to ankylosing spondylitis. The examiner opined that the ankylosing spondylitis is most likely associated with ulcerative colitis.

On October 2013 VA examination, the Veteran reported that his lower back had been giving him trouble for "quite some time." He reported pain, discomfort and stiffness. He stated that his doctor told him all these symptoms are related to the ankylosing spondylosis condition, which in turn is related to the ulcerative colitis.  The examiner diagnosed HLA B27-negative spondyloarthropathy with symmetric bilateral sacroiliitis (consistent with enteropathic spondyloarthropathy) and lumbar degenerative disc disease (DDD)/degenerative joint disease (DJD).  

Following physical examination of the Veteran, review of the claims file and review of relevant medical literature, the examiner opined that it is at least as likely as not that the Veteran's HLA B27-negative spondyloarthropathy with symmetric bilateral sacroiliitis (consistent with enteropathic spondyloarthropathy) is secondary to his service connected ulcerative colitis. The examiner noted that enteropathic spondyloarthropathy is more commonly associated with inflammatory bowel disease (IBD) involving the colon. The Veteran's IBD/ulcerative colitis has involved his colon for many years. The examiner also opined that the Veteran's lumbar DDD/DJD is less likely as not a result of service, or aggravated by his ulcerative colitis or by his enteropathic spondyloarthropathy.  The examiner noted no objective evidence of lumbar DDD/DJD during or within 2 years of active duty.  Additionally, medical literature does not support an etiologic relationship between DDD/DJD and HLA B27-negative spondyloarthropathy with symmetric bilateral sacroiliitis.

Based on the foregoing, the Board finds that service-connection for ankylosing spondylosis as secondary to service-connected ulcerative colitis is warranted.  The private and VA opinions in this case all indicate a causal relationship between the Veteran's ulcerative colitis and ankylosing spondylosis (also referred to as HLA B27-negative spondyloarthropathy with symmetric bilateral sacroiliitis).  As the authors of the opinions explained the reasons for their conclusions based on an accurate characterization of the evidence of record, these opinion are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there are no medical opinions of equal probative weight that are to the contrary.  The weight of the evidence thus reflects that the Veteran's ankylosing spondylosis is caused by his service connected ulcerative colitis.  Entitlement to service connection on a secondary basis is thus warranted.

As a final matter, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the fully favorable nature of the Board's decision.


ORDER

Service connection for ankylosing spondylitis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


